Case 3:15-cv-01749-L-AGS Document 235 Filed 07/03/19 PageID.4143 Page 1 of 2



  1

  2

  3

  4

  5

  6

  7

  8                      IN THE UNITED STATES DISTRICT COURT
  9                  FOR THE SOUTHERN DISTRICT OF CALIFORNIA
 10
       PERSIAN GULF INC.,                               Case No.: 3:15-cv-01749-L-AGS
 11
                     Plaintiff,                         CLASS ACTION
 12
               v.                                       ORDER GRANTING
 13                                                     WITHDRAWAL OF CHRISTINA
       BP WEST COAST PRODUCTS LLC,                      N. DANIELE
 14    et al.,
 15                  Defendants.
 16

 17
       RICHARD BARTLETT, et al.,                        Lead Case No. 18-cv-01374-L-AGS
                                                        (consolidated with No. 18-cv-01377-
 18
                     Plaintiffs,                        L-AGS)

 19
               v.
                                                        CLASS ACTION
 20
       BP WEST COAST PRODUCTS LLC,
       et al.,                                          ORDER GRANTING
 21
                                                        WITHDRAWAL OF CHRISTINA
                     Defendants.                        N. DANIELE
 22

 23

 24           Pursuant to Civil Local Rule 83.3.f, the Motion of Defendant Phillips 66
 25   seeking withdrawal of Christina N. Daniele as counsel of record is granted as follows:
 26           1.    Christina N. Daniele is withdrawn as counsel of record for Defendant
 27   Phillips 66 in this action.
 28   /////

                                                  -1-
                             ORDER GRANTING WITHDRAWAL OF CHRISTINA N. DANIELE
Case 3:15-cv-01749-L-AGS Document 235 Filed 07/03/19 PageID.4144 Page 2 of 2



  1         2.    Joshua D. Lichtman and Layne E. Kruse remain counsel of record for
  2   Defendant Phillips 66.
  3         3.    The Clerk shall update the docket to reflect withdrawal of Christina N.
  4   Daniele.
  5

  6         IT IS SO ORDERED.
  7

  8   Dated: July 3, 2019
  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20
 21

 22

 23

 24

 25

 26
 27

 28

                                                  -2-
                            ORDER GRANTING WITHDRAWAL OF CHRISTINA N. DANIELE
